         Case 4:20-cv-01405-SWW Document 13 Filed 02/24/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

MARCUS WRIGHT,                                                                         PLAINTIFF
ADC #122117

v.                                   4:20CV01405-SWW-JTK

ASA HUTCHINSON, et al.                                                             DEFENDANTS

                                             ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. After a review of those proposed findings and

recommendations, and the timely objections received thereto, as well as a de novo review of the

record, the Court adopts them in their entirety.

       IT IS, THEREFORE, ORDERED that:

       1.       Plaintiff’s Amended Complaint against Defendants is DISMISSED without

prejudice, for failure to state a claim upon which relief may be granted.

       2.       Dismissal of this action constitutes a “strike” within the meaning of the Prison

Litigation Reform Act (PLRA), 28 U.S.C. § 1915(g).

       3.       The Court certifies that an in forma pauperis appeal from an Order and

Judgment dismissing this action would not be taken in good faith, pursuant to 28 U.S.C.

§ 1915(a)(3).

       An appropriate Judgment shall accompany this Order.

       IT IS SO ORDERED this 24th day of February, 2021.

                                              /s/Susan Webber Wright
                                              UNITED STATES DISTRICT JUDGE


                                                   1
